Citation Nr: 1024967	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  99-06 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left leg disability, 
including as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision by the RO in Newark, New Jersey 
that in pertinent part, denied service connection for a back 
disability and a left leg disability.  The Board remanded the 
claims to the RO in December 2007, for additional procedural and 
evidentiary development.

In a March 2009 rating decision, the Appeals Management Center 
granted service connection and a 20 percent rating for a low back 
disability (post-operative laminectomy and discectomy at L5-S1), 
effective February 23, 1998.  In a January 2010 decision, the 
Board also denied service connection for a prostate disorder and 
denied a rating higher than 10 percent for residuals of injury to 
the right hand. 

There is another issue which is not currently on appeal.  In a 
January 2007 rating decision, the RO granted service connection 
and a separate 20 percent rating for strabismus and left inferior 
rectus paralysis with left hypertropia secondary to in-service 
injury, effective May 18, 2006.  In a February 2007 rating 
decision, the RO proposed a reduction of the Veteran's disability 
rating for his service-connected left eye disability, on the 
basis that there was clear and unmistakable error in the January 
2007 rating decision which granted a separate rating for left 
inferior rectus paralysis of the left eye, finding that the 
Veteran was already service-connected for visual symptoms of the 
left eye, characterized as diplopia.  The Veteran's disability 
rating for his left eye disability was proposed to be reduced.  
In a June 2007 rating decision, the proposed reduction of the 
left eye disability rating was effectuated on September 1, 2007, 
and all of the Veteran's service-connected left eye symptoms were 
combined into a single disability rating.  The Veteran was 
notified of this decision by a letter dated in June 2007.  A 
notice of disagreement was received from the Veteran's 
representative in August 2007, and a statement of the case was 
issued on April 16, 2009.  As a timely substantive appeal was not 
received from the Veteran as to this issue, the issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  

In an April 2009 rating decision, the RO granted a higher 30 
percent rating for the service-connected left eye disability, 
effective October 21, 2008, and granted service connection for a 
right eye disability.  The Veteran has been rated as totally 
disabled since May 30, 2007, and has also received special 
monthly compensation from that date.

The Board remanded the appeal for service connection for a left 
leg disability in January 2010 for a Travel Board hearing.  A 
personal hearing was held before the undersigned Veterans Law 
Judge in April 2010.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).

The only issue remaining on appeal is the issue of service 
connection for a left leg disability, including as secondary to 
the now service-connected low back disability.


FINDINGS OF FACT

1.   The weight of the competent evidence does not show that the 
Veteran incurred a left leg disability during active service.

2.  The weight of the evidence demonstrates that lumbosacral 
radiculopathy of the left leg is proximately due to service-
connected post-operative laminectomy and discectomy at L5-S1.


CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  The criteria for establishing secondary service connection 
for lumbosacral radiculopathy of the left leg have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant notice by 
letters dated in March 2001, December 2003, January 2007, March 
2007 and January 2008.  Based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims such 
that the essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the RO and the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

As noted above, service connection was granted for a low back 
disability in a March 2009 rating decision, and thus the 
Veteran's appeal for service connection for a left leg disability 
now includes the alternative theory of secondary service 
connection.  The governing regulation, 38 C.F.R. § 3.310 
(pertaining to secondary service connection), was amended during 
the pendency of the current appeal.  Although the Veteran was not 
provided with notice of the recent amendments to 38 C.F.R. § 
3.310, the Board finds that there is no prejudice to the Veteran 
in proceeding with the appeal for service connection for a left 
leg disability given the fully favorable nature of the Board's 
decision.

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist.  

Analysis

The Veteran essentially contends that he incurred a left leg 
disability in service, due to being struck in the leg by a rock 
after an explosion in Vietnam.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Moreover, the rating criteria pertaining to spine disabilities 
provide that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
to be rated separately, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In this 
regard, the Board notes that the Veteran's now service-connected 
low back disability is rated under Diagnostic Code 5237, 
pertaining to lumbosacral strain.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's DD Form 214 reflects that he served in Vietnam from 
August 1968 to February 1969, and that he was awarded the Combat 
Infantryman Badge (CIB).

The Veteran has testified that during service in Vietnam, he was 
struck in the leg with a rock after an explosion, which injured 
his back and leg.

Service treatment records are negative for injury to the back or 
left leg.  In October 1970, while the Veteran was hospitalized 
for mononucleosis, a physical examination was conducted, and his 
back and extremities were negative.  On separation medical 
examination in April 1971, the Veteran's spine and lower 
extremities were listed as normal.  In an April 1971 Report of 
Medical History, the Veteran denied back trouble, lameness and 
foot trouble.  He did not report any leg complaints, although he 
did report complaints regarding his right hand and other 
conditions.  

In May 1971, the Veteran filed a claim for service connection for 
a right hand disability; he did not include a claim pertaining to 
his back or leg.  He asserted that his right hand was hit by a 
rock out in the bushes in Vietnam.

On VA examination in June 1971, the Veteran did not report any 
complaints regarding his back or leg.  His musculoskeletal system 
was examined, and a back disability and left leg disability were 
not diagnosed.  His neurological system was normal on clinical 
examination.

At a September 1972 Board hearing held in the context of the 
Veteran's claims relating to malaria and the right hand, the 
Veteran testified that in December 1968, in Vietnam, he was hit 
in the right hand by a rock after an explosion.

Post-service medical records are negative for a left leg 
disability for many years after service. 

By a letter dated in March 1988, a private physician, S.G.D., 
D.O., noted that the Veteran complained of back pain radiating to 
his left lower leg for many years.  He diagnosed chronic low back 
pain with left lumbar radiculopathy, and opined that his work 
aggravated his condition.  By a letter dated in February 2008, 
Dr. D. again diagnosed chronic low back pain and left leg 
radiculopathy.  He indicated that the Veteran was neurologically 
grossly intact, and was able to walk and function, although he 
was in constant pain.

In February 1998, the Veteran filed a claim for service 
connection for back and left leg disabilities that he asserted 
were due to injuries from an explosion while he was on active 
duty.  By a statement dated in March 1999, he said that his left 
leg was hit by a softball-sized rock during an explosion caused 
by other soldiers who used dynamite to dig a large hole near 
their camp in Vietnam.  He was in a foxhole at the time and was 
knocked unconscious by the force of the impact.  He said that 
some of his service treatment records were lost in Pleiku.  He 
stated that his leg began to hurt him again in 1973, and he went 
to a VA hospital for surgery.

In this regard, the Board notes that the RO's attempts to obtain 
VA medical records dated from 1973 to 1974 regarding the reported 
back surgery were unsuccessful.  The Veteran has submitted his 
own statements and statements from friends and family which are 
collectively to the effect that he was hospitalized at a VA 
facility for back surgery in the early 1970s.

In June 1998, the Veteran submitted a buddy statement from D.W., 
who essentially confirmed the Veteran's report of a leg injury in 
an explosion in Vietnam.  Another supporting buddy statement, by 
L.W.F., was submitted in March 2000.

At a June 1998 VA examination, the Veteran reported that his low 
back and left lower extremity were injured in an explosion during 
service, and he underwent a lumbar laminectomy in 1972.  He 
complained of constant low back pain and intermittent daily 
symptoms in the left lower extremity.  On examination, there was 
a stocking decreased sensation involving the entire left lower 
extremity circumferentially from the thigh to the foot.  The 
diagnosis was chronic lumbar strain and sprain with discogenic 
lumbar spondylosis and symptom radiation to the left lower 
extremity.  The examiner did not provide an opinion as to the 
etiology of these disabilities.

By a letter dated in June 1999, a VA physician, R.M.G., MD, 
diagnosed the Veteran with chronic low back pain and left 
sciatica.

By a letter dated in April 2002, a private physician, E.A., MD, 
reported on his neurological evaluation of the Veteran.  He noted 
that the Veteran had a history of Lyme disease and severe low 
back pain and left leg pain.  On clinical examination, he noted 
slight muscle atrophy in the left thigh with no visible 
fasciculation.  After performing an electromyography/nerve 
conduction velocity test, he indicated that there was 
electrophysiological evidence of mild chronic sensorimotor 
polyneuropathy with mixed demyelinating and axonal features 
involving mainly the lower extremities.  There was also evidence 
of chronic lumbosacral radiculopathy affecting mainly the left 
L5/S1 level.  The presence of ongoing denervation was noted.  Dr. 
S. also noted that Lyme disease could cause peripheral 
neuropathy, which could explain his symptoms, but that he had no 
documentation of the Veteran's Lyme disease work-up.

At an RO hearing in September 2002, the Veteran submitted an 
undated letter from a private physician, P.K., D.O., who stated 
that he treated the Veteran before and after his service in 
Vietnam.  He opined that the Veteran's chronic back condition and 
surgery was consistent with his only traumatic link, an explosion 
in Vietnam when he was hit in the leg and rendered unconscious.

A November 2002 magnetic resonance imaging (MRI) scan of the 
lumbar spine showed disc protrusion at L4-5 superimposed upon 
congenital narrowing of the AP dimension of the central secondary 
to short pedicles contributing to mild central canal stenosis at 
L4-5.  Subsequent VA medical records reflect treatment for lumbar 
and cervical radiculopathy.  

By a letter received in March 2008, the Veteran said his back 
pain went down his leg to his foot.  He said his left foot 
flopped when he walked.  In a September 2009 letter, he stated 
that his left leg was hit in an explosion, and was bruised 
("black") from his knee to his crotch at that time.  He 
contended that he had nerve damage in his left leg, with pain, 
numbness, and floppiness of the left foot.

At a June 2008 VA examination, the Veteran reported that he was 
hit by a rock during service in 1968 and injured his back, which 
was subsequently treated with surgery.  He said his back pain had 
improved until 1988, when he had recurrent low back pain 
radiating to the left lower extremity.  The examiner diagnosed 
back injury status post laminectomy and discectomy at L5-S1.  He 
noted that the Veteran had a long history of chronic low back 
pain with poor response to treatment.  The examiner indicated 
that no neurological deficit was present.  The examiner opined 
that it was at least as likely as not that the chronic low back 
pain and the left lumbar radiculopathy were related to the 
service-connected injury.

By a letter dated in June 2009, a private chiropractor, P.A.D., 
D.C., noted that he had been treating the Veteran since June 
2008.  He said the Veteran had low back pain and left leg pain 
with weakness.  He indicated that the Veteran had radicular pain 
in the left leg with weakness on extension and severe weakness on 
flexion.  He said it was his understanding that the Veteran's 
loss of function of the left leg was part of his low back 
symptoms, and his leg had atrophied and lost strength.  He opined 
that the Veteran's low back nerve impingement problem had damaged 
the nerves supplying motor function to his leg.

Evidence in favor of the claim includes statements by the Veteran 
in his personal hearing testimony as well as in his written 
statements, in which he reported that his left leg was hit by a 
rock in service after an explosion, and that his back and left 
leg were injured at that time.  Consideration has been given to 
the applicability of 38 U.S.C.A. § 1154(b), which states that for 
any veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, conditions 
or hardships of such service, even though there is no official 
record of such incurrence or aggravation.  However, in the 
current case, although the Veteran is shown to have engaged in 
combat with the enemy during a period of war, he has not claimed 
that his current left leg disability was incurred during combat 
with the enemy, but rather that his leg and back were injured 
after an explosion caused by fellow soldiers who were using 
dynamite to dig a hole, and failed to warn him prior to 
detonation of the dynamite.  Regardless, the Board notes that 
section 1154(b) only serves to lighten the evidentiary 
requirement for showing service incurrence of an injury or 
disease; it does not lighten the evidentiary requirements for 
competent evidence demonstrating present disability or a nexus 
between present disability and some remote injury or disease of 
active service.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 
138 (1997) ("[s]ection 1154(b) provides a factual basis upon 
which a determination can be made that a particular disease or 
injury was incurred or aggravated in service but not a basis to 
link etiologically the condition in service to the current 
condition").

Additional evidence in favor of the claim includes the undated 
letter by Dr. K., and the June 2008 VA examination report which 
both link the current chronic low back pain and the left lumbar 
radiculopathy with the Veteran's reported in-service injury, and 
the multiple VA and private medical records reflecting that the 
Veteran has lumbar or lumbosacral radiculopathy which affects his 
left leg.  

Evidence weighing against the claim includes the absence of any 
medical evidence in service reflecting treatment for a left leg 
injury or disability, and the fact that there is no medical 
evidence of a left leg disability for more than 15 years after 
the Veteran's separation from service.  The first medical 
evidence of a left leg disability is dated in the late 1980s.  
Additional evidence weighing against the claim includes the fact 
that although the Veteran previously reported being struck in the 
hand by a rock during service in statements and testimony 
rendered in the 1970s, soon after service, his first report of 
being struck in the left leg by a rock during service was made in 
1998.  There is no medical evidence linking any left leg 
disability (other than radiculopathy) directly to service.

After a review of all of the evidence of record, including the 
Veteran's statements and testimony, the Board finds that although 
there is extensive lay and medical evidence demonstrating that a 
low back disability and left lumbosacral radiculopathy were 
incurred during service, the weight of the evidence does not show 
that the Veteran has a current left leg disability (other than 
lumbosacral radiculopathy) that was incurred in service.  
Moreover, the medical evidence demonstrates that the Veteran also 
has polyneuropathy with mixed demyelinating and axonal features 
involving both lower extremities.  See April 2002 letter by Dr. 
A.  The weight of the medical evidence does not link this 
bilateral polyneuropathy with service or with the service-
connected low back disability.

The weight of the medical evidence clearly shows that the 
Veteran's lumbosacral radiculopathy of the left leg is 
proximately due to or the result of his service-connected low 
back disability.  The Board finds that the secondary left leg 
disability must be considered a part of the original low back 
disability, and service connection is warranted on this basis.  
See 38 C.F.R. § 3.310(a) (2009).


ORDER

Service connection is granted for lumbosacral radiculopathy of 
the left leg, as secondary to service-connected post-operative 
laminectomy and discectomy at L5-S1.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


